                          Case 2:20-cv-02331-JAD-NJK Document 7
                                                              6 Filed 01/19/21
                                                                      01/18/21 Page 1 of 2


                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          WHITNEY J. SELERT, ESQ.
                     3    Nevada Bar No. 5492
                          CHARLES J. LEE, ESQ.
                     4    Nevada Bar No. 13523
                          3145 St. Rose Parkway, Suite 230
                     5    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     6    Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                     7    Email: wselert@garggolden.com
                          Email: clee@garggolden.com
                     8
                          Counsel for Defendant
                     9

                   10                                   UNITED STATES DISTRICT COURT

                   11                                     DISTRICT COURT OF NEVADA

                   12

                   13     BRIDGET WARD,                                       CASE NO.: 2:20-cv-02331-JAD-NJK

                   14                            Plaintiff,
                                                                              STIPULATION AND ORDER
                                                                              ORDER GRANTING         TO
                                                                                               STIPULATION TO
                   15     vs.                                                 EXTEND TIME TO FILE ANSWER TO
                                                                              EXTEND TIME  TO FILE ANSWER TO
                                                                              COMPLAINT
                                                                              COMPLAINT
                   16     CITY OF HENDERSON, NEVADA; and
                          DOES 1 through X
                   17
                                                 Defendant.
                   18

                   19            Plaintiff Bridget Ward and Defendant City of Henderson, Nevada, by and through their

                   20     respective counsel of record, do hereby stipulate and agree that the deadline for Defendant to

                   21     respond to the Complaint in this matter filed December 23, 2020 be extended two (2) weeks until

                   22     February 2, 2021.

                   23            Good cause exists to grant this extension because Defendant’s counsel requires time to

                   24     investigate and prepare its response to the Complaint. Further, Defendant’s counsel has been in an

                   25     arbitration and various depositions this month, and needs additional time to respond given the

                   26     extensive nature of the allegations in the Complaint. This is the first request for an extension made

                   27     ///

                   28     ///
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:20-cv-02331-JAD-NJK Document 7
                                                              6 Filed 01/19/21
                                                                      01/18/21 Page 2 of 2


                     1    by the Parties, and the parties make this request in good faith and not for the purpose of delay.

                     2    Dated this 18th day of January, 2021.             Dated this 18th day of January, 2021.

                     3    FOX ROTHSCHILD LLP                                 GARG GOLDEN LAW FIRM

                     4
                          By: /s/ Coleen E. McCarty_______                   By: /s/ Charles J. Lee_________
                     5    COLLEEN E. MCCARTY, ESQ.                           CHARLES J. LEE, ESQ.
                          Nevada Bar No. 13186                               Nevada Bar No. 13523
                     6    1980 Festival Plaza Drive, Suite 700               3145 Saint Rose Parkway, Suite #230
                          Las Vegas, Nevada 89123                            Henderson, Nevada 89052
                     7    (702) 362-6666                                     (702) 850-0202
                          Counsel for Plaintiff Bridget Ward                 Counsel to Defendant City of Henderson,
                     8                                                       Nevada

                     9

                   10                                              IT IS SO ORDERED.

                   11                                              DATED this ____
                                                                               19 day of January, 2021
                   12

                   13
                                                                   ___________________________________________
                   14                                              UNITED STATES
                                                                   UNITED  STATES MAGISTRATE
                                                                                   DISTRICT COURT   JUDGE
                                                                                                JUDGE
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
